

114 S3070 IS: Hygiene Assistance for Families of Infants and Toddlers Act of 2016
U.S. Senate
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3070IN THE SENATE OF THE UNITED STATESJune 16, 2016Mr. Franken (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to address the increased burden that maintaining the
			 health and hygiene of infants and toddlers places on families in need, the
			 resultant adverse health effects on children and families, and the limited
			 child care options available for infants and toddlers who lack sufficient
			 diapers.
	
 1.Short titleThis Act may be cited as the Hygiene Assistance for Families of Infants and Toddlers Act of 2016. 2.Improving opportunity diaper distribution demonstration projectPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following:
			
				399V–6.Diaper distribution demonstration project
 (a)In generalThe Secretary shall make grants to eligible entities to conduct demonstration projects that implement and evaluate strategies to help families with eligible children address the diapering supply needs of such children.
 (b)PurposeThe purpose of the diaper distribution demonstration project under this section is to identify new approaches to reduce the substantial cost of diapers and related supplies for low‐income families and mitigate the health risks, including increased rates of depression and anxiety, that can arise when low‐income families do not have an adequate supply of diapers for infants and toddlers.
 (c)Application requirementsAn entity desiring a grant under this section shall submit to the Secretary an application that includes the following:
 (1)A description of how the entity will use the grant funds in a cost-effective manner to develop a diaper distribution program that will provide sufficient diapers and diapering supplies to each participating family, and the mechanisms the entity has in place to ensure the safety and appropriateness of the diapers and diapering supplies provided to families.
 (2)A description of how the entity will coordinate with other State, Federal, and community-based programs and agencies (particularly other programs and agencies targeted at assisting infants, toddlers, or the parents or guardians of infants or toddlers) that provide benefits and services to families participating in the diaper distribution program, to integrate the distribution of diapers and diapering supplies with the delivery of such other benefits and services.
 (3)A description of how the entity will provide for the delivery of benefits under the diaper distribution program, which may include—
 (A)cash assistance to be used to purchase diapers and diapering supplies; (B)vouchers, coupons, electronic benefit transfer systems, or any other non-cash method to be used to purchase diapers and diapering supplies, except that the entity may not require a store to cover the cost of any equipment, system, or processing required for any such method as a condition of participation in the program;
 (C)assistance in distributing diapers and diapering supplies from any programs or agencies the entity considers appropriate;
 (D)the distribution of diapers and diapering supplies at diaper banks or through other nonprofit organizations described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code, including through the assistance of other State or Federal agencies that partner with such organizations to assist with diaper and diapering supply distribution; and
 (E)the distribution of diapers and diapering supplies at any other location or through any other means that will allow the entity to deliver diapers and diapering supplies to participating families without undue inconvenience.
 (d)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a State or local governmental entity, an Indian tribe or tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act), or a nonprofit organization.
 (e)Use of fundsAn entity to which a grant is made under this section shall use the grant funds to carry out a diaper distribution program in accordance with the grant application submitted under subsection (c) and approved by the Secretary.
 (f)No effect on other programsAny assistance or benefits provided to a family pursuant to a grant made to a State under this section shall be disregarded for purposes of determining the family’s eligibility for, or amount of, benefits under any other Federal needs-based program or State-funded needs based program that is financed in whole or in part with Federal funds.
 (g)ReportsAs a condition of receiving a grant under this section for a fiscal year, the entity shall submit to the Secretary, not later than 6 months after the end of the fiscal year, a report that specifies—
 (1)the number of children and the number of families receiving assistance from the entity under the diaper assistance program for each month of the fiscal year, and the number of such children and families who also receive assistance during the fiscal year under other relevant public assistance programs, as determined by the Secretary;
 (2)the number of diapers, and the number of each type of diapering supply distributed under the diaper distribution program for each month of the fiscal year; and
 (3)the method or methods the entity uses to distribute diapers and diapering supplies. (h)Evaluation The Secretary, in consultation with each entity that receives a grant under this section, shall—
 (1)not later than September 30, 2018— (A)complete an evaluation of the effectiveness of the diaper distribution programs carried out pursuant to this section and of varying approaches for distributing diapers and diapering supplies used in such programs;
 (B)submit to the relevant congressional committees a report on the results of such evaluation; and (C)publish the results of the evaluation on the Internet website of the Department of Health and Human Services; and
 (2)(A)not later than September 30, 2022, update the evaluation described in paragraph (1)(A); and (B)not later than 90 days after completion of the updated evaluation under subparagraph (B)—
 (i)submit to the relevant congressional committees a report describing the results of such evaluation; and
 (ii)update the website described in paragraph (1)(C) to include the results of such evaluation. (i)DefinitionsIn this section:
 (1)The term diaper means an absorbent garment that is washable or disposable that is worn by a child who cannot control bladder or bowel movements, and, in the case of a washable diaper, provided together with the support necessary, such as washing instruction and troubleshooting, to ensure that such diapers will be properly cleaned and available for reuse.
 (2)The term diapering supplies means items, including diaper wipes and diaper cream, necessary to ensure that a child using a diaper is properly cleaned and protected from diaper rash, and that the surrounding population is protected from harmful bacteria originating from dirty diapers.
 (3)The term eligible child means a child who— (A)is not toilet-trained;
 (B)has not attained 4 years of age, unless the entity determines that the child has a substantial physical or mental impairment that requires the child to wear diapers; and
 (C)is a member of a family whose income is not more than 130 percent of the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the size involved.
 (4)The term participating family means a family that includes an eligible child participating in a diaper distribution program carried out pursuant to this section.
 (5)The term toilet-trained means able and willing to use a toilet consistently such that diapers are not necessary on a daily basis.
						(j)Authorization of appropriations
 (1)In generalTo carry out this section, there are authorized to be appropriated for each of fiscal years 2017 through 2021 $75,000,000.
 (2)Availability of fundsFunds provided to an entity under this section for a fiscal year may be expended only in the fiscal year or the succeeding fiscal year..
		